DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-13, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Line et al. (US 20200086768).  Regarding claims 1 and 11, Line teaches an autonomous vehicle (see paragraph [0070]; item 84) defining a lateral axis (side to side), a longitudinal axis (front to back), and a vertical axis (up and down), the autonomous vehicle extending along the longitudinal axis between a forward end and a rear end (see Figure 1), the autonomous vehicle comprising: a first passenger seat (14) defining a seating orientation, the first passenger seat further defining a first axis that is parallel to the lateral axis of the autonomous vehicle (side to side) and a second axis that is parallel to the longitudinal axis of the autonomous vehicle (front to back), the first passenger seat configurable in at least a first configuration in which the seating orientation is directed towards the forward end of the autonomous vehicle (see Figure 1) and a second configuration in which the seating orientation is directed towards the rear end of the autonomous vehicle (see Figure 7), the first passenger seat comprising: a base (48; see Figure 16); a seatback (32) pivotably coupled to the base (via 24 and 34), the seatback rotatable about a pivot point on the base to switch the first passenger seat between the first configuration and the second configuration (see Figures 5A-5D; see paragraph [0097]); and a seat bottom (28) coupled to the base, the seat bottom movable along the second axis when the seatback rotates about the pivot point on the base (see Figures 5A-6; arrow D in Figure 6).  The examiner also notes that the seat bottom (28) is also rotatable about the first axis (side to side) when the seatback (32) rotates about the pivot point on the base (see Figures 5A-5D).

Regarding claims 2 and 12, Line further teaches wherein a first tilt angle of the seat bottom (28) when the first passenger seat is in the first configuration (Figure 1) is substantially the same as a second tilt angle of the seat bottom (28) when the first passenger seat is in the second configuration (Figure 7; arrow A).

Regarding claims 3 and 13, Line further teaches wherein a first reclination angle of the seatback (32) when the first passenger seat is in the first configuration (Figure 1) is substantially the same as a second reclination angle of the seatback (32) when the first passenger seat is in the second configuration (Figure 7; arrow B).

Regarding claim 4, Line further teaches wherein a first angle defined between the seatback (32) and the seat bottom (28) when the first passenger seat is in the first configuration (Figure 1) is substantially the same as a second angle defined between the seatback (32) and the seat bottom (28) when the first passenger seat is in the second configuration (Figure 7).

Regarding claims 5, 17 and 20, Line further teaches a second passenger seat spaced apart from the first passenger seat along the longitudinal axis (see 14 behind the “front passenger seat”), the second passenger seat defining the first axis (side to side) and the second (front to back), the second passenger seat comprising: a seat bottom (28) rotatable about the first axis (can rotate as first passenger seat does in Figures 5A-5D); and a seatback (32) pivotably coupled to the seat bottom (via 24 and 34), the seatback of the second passenger seat rotatable about a pivot point on the seat bottom of the second passenger seat to rotate between a deployed position in which the seatback of the second passenger seat is substantially perpendicular to the seat bottom of the second passenger seat and a stowed position in which the seatback of the second passenger seat is substantially parallel to the seat bottom of the second passenger seat (the seat back can pivot around 34 to be in a deployed position in which a user can sit in the seat and a folded position where the seat back is folded flat against the seat bottom; see paragraphs [0073] and [0074]).

Regarding claims 7 and 18, Line further teaches wherein when the seatback of the second passenger seat rotates from the deployed position to the stowed position, the seat bottom of the second passenger seat rotates about the first axis to adjust a tilt angle of the seat bottom of the second passenger seat (see Figures 5A-10).

Regarding claim 8, Line further teaches wherein when the seatback of the second passenger seat is in the deployed position, the tilt angle of the seat bottom of the second passenger seat is 0 degrees (see Figures 5A-7 where the seat bottom appears to be in a horizontal and seating position).

Regarding claim 9, Line further teaches wherein the first passenger seat and the second passenger seat are independently movable along the longitudinal axis via one or more tracks (102, 104).

Regarding claim 16, Line further teaches wherein when the base (48) is moving along the longitudinal axis via one or more tracks (102, 104) defined by a floorboard of the autonomous vehicle: the seatback (32) is rotatable about the pivot point (34) to switch the first passenger seat between the first configuration and the second configuration; and the seat bottom is rotatable about the first axis (see Figures 5A-5D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Line et al. (US 20200086768) in view of Zozal et al. (CN107264344).  Regarding claim 6, it is described above what is disclosed by Line; however, the reference does not distinctly disclose wherein when the seatback of the second passenger seat rotates from the deployed position to the stowed position, a headrest coupled to the seatback of the second passenger seat moves from an extended position to a retracted position.
However, Zozal, in a similar field of endeavor, teaches a vehicle seat wherein when a seatback of a passenger seat rotates from a deployed position to a stowed position, a headrest coupled to the seatback of the passenger seat moves from an extended position to a retracted position (see Figures 1-3).  It would have been obvious to one having ordinary skill in the art to modify the seat of Line to include the retractable headrest of Zozal in order to add comfort to the seat for a user (via the headrest) and to more efficiently use the space during storage.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Line et al. (US 20200086768) in view of Lindsay (US 9815388).  Regarding claims 10 and 19, it is described above what is disclosed by Line; however, the reference does not distinctly disclose a third passenger seat positioned between the second passenger seat and the rear end of the autonomous vehicle along the longitudinal axis, the third passenger seat comprising: a seatback coupled to a vehicle body of the autonomous vehicle; and a seat bottom pivotably coupled to the seatback, the seat bottom of the third passenger seat rotatable about a pivot point on the seatback of the third passenger seat to rotate between a deployed position in which the seat bottom of the third passenger seat is substantially perpendicular to the seatback of the third passenger seat and a stowed position in which the seat bottom of the third passenger seat is substantially parallel to the seatback of the third passenger seat.
However, Lindsay, in a similar field of endeavor, teaches a back row having a passenger seat positioned between the rear end of an autonomous vehicle along a longitudinal axis (see 112C-112E), the passenger seat comprising: a seatback coupled to a vehicle body of the autonomous vehicle (see Figures 2A and 2B); and a seat bottom pivotably coupled to the seatback (see Figures 1, 2A and 2B), the seat bottom of the passenger seat rotatable about a pivot point on the seatback of the passenger seat to rotate between a deployed position in which the seat bottom of the passenger seat is substantially perpendicular to the seatback of the passenger seat and a stowed position in which the seat bottom of the passenger seat is substantially parallel to the seatback of the passenger seat (see Figures 1, 2A and 2B).  It would have been obvious to one having ordinary skill in the art to modify the seating arrangement of Line to include a third row of seats, similar to those of Lindsay, in order to add additional seating within the car to accommodate additional passengers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636